Citation Nr: 0406894	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-02 798	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from October 1990 to October 1991; he had previously served 
on active duty for training (ACDUTRA) from September 1988 to 
February 1989.  This case previously came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York that denied the appellant's 
claim of entitlement to a rating higher than 20 percent for 
his left knee disability.  The Board remanded the case for 
additional development in June 2000; the case was returned to 
the Board by the RO in Oakland, California.

The Board notes that the Buffalo RO issued a deferred 
decision on the issues of secondary service connection for 
the right leg and for the low back, claimed as due to the 
left knee disability in February 1999.  To date, no further 
action appears to have been taken, so this matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's left knee disability is currently 
manifested by slight swelling, joint line tenderness, 
crepitation, a decreased range of motion to 80 degrees of 
flexion, and pain on motion, without subluxation or 
instability.

2.  The left knee disability does not present an unusual or 
exceptional disability picture.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003-5024, 5256, 5257, 
5258, 5259, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA medical 
examinations conducted in November 1998 and September 2003; 
the reports of VA outpatient treatment rendered between 1997 
and 1998; and various written statements of the appellant and 
his representative.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part that becomes disabled on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact that are diseased.  38 C.F.R. 
§ 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

Review of the VA treatment records dated between 1997 and 
1998 reveals that the appellant was diagnosed with 
chondromalacia of the left knee in April 1997.  He was seen 
in July 1997 for a diagnosis of acute left knee soft tissue 
injury sustained at work in June 1997.  In September 1997, he 
sought treatment for complaints of continued knee pain.  On 
physical examination, there was no instability but he did 
have mild effusion and pain over the medial joint line.  In 
December 1997, the appellant ambulated without a cane and he 
was found not to be at risk for falls.  There was joint line 
tenderness and a note that the appellant was positive for 
arthritis.  There was subluxation of the patella and a 
diagnosis of left knee instability was rendered.  On January 
5, 1998, the appellant was examined prior to orthopedic 
surgery and found to have no instability to varus/valgus 
stress.  The next day, the appellant underwent a left knee 
arthroscopy with debridement and partial meniscectomy.  

The appellant underwent a VA medical examination in November 
1998; the examiner reviewed the claims file.  The appellant 
complained of constant knee pain with intermittent muscle 
spasms and weakness resulting in falls.  He said that he 
could not stand for extended periods without a cane and that 
he experienced stiffness in the late afternoon and evening.  
He also complained that his knee was always swollen and warm.  
The appellant reported frequent instability and giving way 
and he said that there was always fatigue and lack of 
endurance.  He said he experienced flare-ups with weather 
changes and with cold and damp conditions.  He said that the 
flare-ups occurred three to four times per week, lasting 
seven hours, and were alleviated by moist heat and ice.  On 
physical examination, the appellant ambulated with an 
antalgic gait.  There was mild swelling and mild effusion.  
There was redness and slight warmness.  There was diffuse 
patellar pain on palpation and patellar compression.  There 
was tenderness at the lateral and medial joint appliance.  
There was clicking and locking of the anterior cruciate 
ligament; the other ligaments appeared intact.  There was 
crepitus on passive range of motion.  Range of motion was 
described as zero degrees of extension without pain and 
flexion of zero to 110 degrees with pain at 50 degrees.  The 
examiner rendered diagnoses of chondromalacia and synovitis.

The appellant most recently underwent a VA joints examination 
in September 2003; the examiner reviewed the claims file.  
The appellant complained of pain in the left knee and 
weakness, stiffness, some tiredness and some swelling, as 
well as some locking and instability.  He said that the knee 
was worse with 30 minutes of walking and that he experienced 
flare-ups twice a week lasting one day.  He estimated his 
knee to be 70 percent of normal during the flare-ups.  The 
appellant also reported seeking medical attention two or 
three times in the previous year.  On physical examination, 
there was minimal swelling, as well as crepitance, joint line 
pain and pain on patellar compression.  There was no 
significant abnormality of color or deformity.  The appellant 
walked with a slight limp.  There was no instability of the 
left knee.  The examiner noted that the appellant's left knee 
range of motion was from zero degrees of extension to 130 
degrees of flexion and that the appellant exhibited pain at 
flexion of 90 to 130 degrees.  The examiner stated that the 
range of motion was unchanged after repetitively flexing and 
extending testing for weakness, fatigability and 
coordination.  The appellant described his range of motion 
during flare-ups as being from zero to 80 degrees.  The 
examiner rendered diagnoses of chondromalacia and synovitis.

The applicable regulations contain a number of schedular 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Where there is 
recurrent subluxation, lateral instability or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight; 20 percent for moderate 
disability; and a maximum 30 percent disability evaluation is 
warranted for severe impairment.  Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  (38 C.F.R. § 4.71, Plate II shows 
that the normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion).

The appellant does not have ankylosis of his left knee; 
accordingly, an increased evaluation under Diagnostic Code 
5256 is not warranted.  Review of the medical evidence of 
record indicates that Diagnostic Codes 5260 and 5261 are not 
for application because the appellant has not demonstrated 
the requisite limitation of flexion or extension.  The most 
recent VA examinations showed no loss of extension and 90 or 
more degrees of flexion.  There is no objective clinical 
evidence of dislocated cartilage, with frequent episodes of 
"locking," and left knee effusion.  Therefore, Diagnostic 
Code 5258 is not for application.

While the appellant has stated that his left knee locks and 
gives way, there is no recent medical evidence of recurrent 
subluxation or lateral instability of the left knee.  There 
have been consistent clinical findings of tenderness and 
diagnoses of chondromalacia and synovitis.  With regard to 
incoordination or interference with standing or 
weightbearing, the appellant has been noted to have an 
antalgic gait and to walk with a slight limp.  The Board does 
note that the appellant's left knee x-ray in February 1996 
revealed no degenerative changes of the left knee.  The Board 
also notes that the appellant has made consistent complaints 
of knee pain.  

Other factors to consider are pain and the degree of 
limitation of motion, which in this case is to 80 degrees of 
flexion at worst on examination.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported; however, no weakness has been 
clinically demonstrated and there is no clinical evidence of 
any muscle spasm; there is a very slight difference in the 
size of the veteran's legs.  Objective medical evidence has 
shown findings of small to moderate limitation of motion, 
slight swelling, crepitation and joint line tenderness.

It appears from the rating actions that the current rating of 
20 percent contemplates limitation of motion with complaints 
of pain.  Consideration has been given to assigning a 
separate rating for other function impairment, per VAOPGCPREC 
23-97.  See 62 Fed. Reg. 63604 (1997).  In this case, the 
medical evidence does not now demonstrate locking, 
instability, recurrent subluxation, or other manifestation 
that would warrant a separate 10 percent rating.  Thus, the 
assigned 20 percent rating is based on the functional 
limitations described in the absence of instability and 
subluxation.  Without such additional and separate 
disability, a separate or higher rating is not in order.  
Consideration has also been given to 38 C.F.R. §§ 4.40-4.59.  
The type of functional impairment contemplated therein has 
not been shown.  As noted above, even with consideration of 
pain starting at the 80-degree point of motion when 
resistance is applied, this does not warrant a higher rating 
under the aforementioned diagnostic criteria.  Even after 
testing for pain, weakness, fatigability, and incoordination, 
the veteran's motion was no worse than 90 degrees of flexion.  
(The veteran judged that flare-ups would cause limitation to 
80 degrees.)  Consequently, even when taking into account the 
pain the veteran experiences, his functional loss does not 
equate to limitation of motion worse than 80 degrees of 
flexion.  This does not provide a basis for concluding that 
an increased rating is warranted due to functional losses.  
As such, the provisions of 38 C.F.R. §§ 4.40, 4.45 do not 
provide a basis for a higher or separate compensable 
evaluation.

It is again noted that this rating is apparently assigned 
based on the limitation of motion and complaints of pain and 
tenderness that are evidenced.  No recurrent subluxation or 
instability is currently demonstrated.  While there is no 
radiographic evidence of arthritis, even if X-rays had 
confirmed the presence of arthritic changes, a separate 
rating would not be warranted in this case because the 
limitation of motion has already been considered in the 
rating assigned.

The appellant has indicated that he should be rated as more 
than 20 percent disabled for his left knee disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination reports indicate a relatively 
small loss of range of motion.  These clinical assessments 
are considered persuasive as to the appellant's degree of 
impairment due to his left knee disability since they 
consider the overall industrial impairment due to his left 
knee.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 20 percent evaluation for the left 
knee disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a knee disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
his left knee disability and he has not demonstrated more 
than occasional treatment for his left knee.  The appellant 
has not offered any objective evidence of any symptoms due to 
the left knee disability that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings needed for the next higher evaluation of 30 
percent are not demonstrated in the evidence of record.  
Also, findings that would support the assignment of another 
separate, compensable evaluation have not been demonstrated.  
Since the preponderance of the evidence is against the 
allowance of an evaluation in excess of 20 percent for the 
appellant's left knee disability, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claim.  The RO 
sent the appellant a letter in April 2003, in which he was 
informed of what the evidence had to show to establish 
entitlement and what evidence VA still needed.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examinations and his VA medical records have been 
associated with the claims file.  The appellant was informed 
about the provisions of the VCAA in a letter sent by the RO 
in April 2003.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  In September 2003, 
the appellant was notified that he could submit additional 
evidence in response to the Supplemental Statement of the 
Case.  In January 2004, the appellant was informed that he 
could submit additional evidence to the Board.  Therefore, 
there is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
appellant's left knee disability is denied.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



